


Exhibit 10.23


TRINITY INDUSTRIES, INC.
DIRECTOR COMPENSATION
Summary Sheet as of December 11, 2014


On December 11, 2014, the Board of Directors approved the following compensation
for non-employee directors, effective in 2015:


•
Board member annual retainer - $70,000

•
Annual equity compensation - $130,000, using a 30-day average share price as the
basis for awards

•
Presiding Director - annual retainer of $15,000

•
Committee Chairs - annual retainer of $15,000

•
Board meeting fee - $2,000 for each meeting attended

•
Committee members - $2,000 for each meeting attended

•
Ad hoc or special assignment work performed for or at the request of the
Chairman, Chief Executive Officer, and President - $2,000 per day





